EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Ishan P. Weerakoon (Reg. No. 66,471) on 1/26/2022.
The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 1 and 7 and cancel claims 4 and 9 as follows:

--1. (Currently Amended) A magnetic resonance imaging apparatus comprising control circuitry that executes a pulse sequence for filling k-space by radial scanning, the pulse sequence being divided into a plurality of first segments, wherein:

the control circuitry executes data acquisition along at least one line in k-space after application of a second preparation pulse to suppress a fat signal in each of the second segments, the at least one line including center of the k-space, a type of the second preparation pulse being different from a type of the first preparation pulse,
wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition, 
the second preparation pulse is applied to a beginning of each of the second segments, so that the second preparation pulse is applied multiple times per slice or volume, wherein the second preparation pulse is a fat saturation pulse, and
the three-dimensional data acquisition is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions.--

--4. (Cancelled) --


--7.  (Currently Amended)  A magnetic resonance imaging apparatus comprising control circuitry that executes a pulse sequence for filling k-space by radial scanning, the pulse sequence being divided into a plurality of first segments, wherein:

the control circuitry executes data acquisition along at least one line in k-space after application of a 
wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition, 
the so that the preparation pulse is applied multiple times per slice or volume, wherein the preparation pulse is a fat saturation pulse, and
the three-dimensional data acquisition is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions.--

--9. (Cancelled) -- 



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-2, 5-7 and 10-11 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 1/10/2022, with respect to the rejection of independent claims 1 and 7 have been fully considered and finds the claims allowable because of the amendment filed on 1/10/2022 with Examiner’s amendment dated on 1/26/2022. 


Applicant argues on page 7 of the remarks, filed on 1/10/2022 regarding the rejection of claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Kirsch et al. (US 2015/0268319 Al) and claim 7 under 35 U.S.C. 103 as allegedly being unpatentable over Kirsch in view of Kanda (US 20080218167 A1), that, “In particular, Kirsch does not disclose “the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two- dimensional data acquisition or for reconstructing a single three-dimensional volume in three- dimensional data acquisition.”. By way of further explanation, “the three-dimensional data acquisition according to the present embodiment is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions” (see publication of the present application, paragraph [0043]) and now expressed in amended claim 1 as suggested in the Office Action.
Therefore, Kirsch does not anticipate claim 1, and consequently claim 1 and its dependent claims are allowable over Kirsch (Remarks-Page 7).
Amended independent claim 7 recites similar distinguishing features as claim 1. Thus, for reasons similar to those already described in relation to claim 1, Kirsch does not disclose “the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three- dimensional volume in three-dimensional data acquisition” recited in amended claim 7. Kanda is cited for different features of claim 7, and does not rectify the above deficiencies of Kirsch with respect to amended claim 7.
Therefore, amended claim 7 and its dependent claims too are allowable over the combination of Kirsch and Kanda (Remarks-Page 8).”

Applicant’s argument filed 1/10/2022 regarding rejection of claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Kirsch et al. (US 2015/0268319 Al) and claim 7 under 35 U.S.C. 103 as allegedly being unpatentable over Kirsch in view of Kanda (US 20080218167 A1) is persuasive because of the amendment filed on 1/10/2022 and with the examiner’s amendment dated 1/26/2022 as Kirsch performs data acquisition while applying one inversion pulse to a plurality of slices. That is, Kirsch performs data acquisition for a plurality of slices by a single outer segment. A single slice data acquisition is performed by a single inner segment. Kirsch does not disclose that the preparation pulse is applied multiple times per slice or volume, wherein the preparation pulse is a fat saturation pulse. Therefore, the rejection of Claims 1 and 7 has been withdrawn because of the amendment filed on 1/10/2022 and with the examiner’s amendment dated 1/26/2022. Therefore, the independent claims 1 and 7 are allowed.

Claims 1-2, 5-7 and 10-11 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition, 
the second preparation pulse is applied to a beginning of each of the second segments, so that the second preparation pulse is applied multiple times per slice or volume, wherein the second preparation pulse is a fat saturation pulse, and
the three-dimensional data acquisition is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions. 

Kirsch et al. (US 20150268319 A1) is regarded as the closest prior art to the invention of claim 1. Kirsch discloses, “Methods and systems for acquiring magnetic resonance data, and in particular to methods and systems wherein at least one radio-frequency (RF) pulse is radiated that saturates the magnetization of nuclear spins of fat in a data acquisition region of an  “wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition, the second preparation pulse is applied to a beginning of each of the second segments, so that the second preparation pulse is applied multiple times per slice or volume, wherein the second preparation pulse is a fat saturation pulse, and the three-dimensional data acquisition is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2 and 5-6 are allowed by virtue of their dependence from claim 1. 

Regarding claim 7, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition, 
the preparation pulse is applied to a beginning of each of the second segments, so that the preparation pulse is applied multiple times per slice or volume, wherein the preparation pulse is a fat saturation pulse, and
the three-dimensional data acquisition is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions

Kirsch et al. (US 20150268319 A1) and Kanda (US 20080218167 A1) are regarded as the closest prior art to the invention of claim 1. Kirsch discloses, “Methods and systems for acquiring magnetic resonance data, and in particular to methods and systems wherein at least one radio-frequency (RF) pulse is radiated that saturates the magnetization of nuclear spins of fat in a data acquisition region of an examination subject (Paragraph [0002] Line 1-6). The magnetic resonance apparatus shown in FIG. 5 is designed to operate according to any number of known imaging protocols (operating sequences), including a sequence in accordance with the invention, as shown in different embodiments in FIGS. 4 and 5 (Paragraph [0019] Line 1-5). The demodulation on a frequency of 0 and the separation into real part and imaginary part occurs in a second demodulator 8 after the digitization in the digital domain. An MR image or three-dimensional image data set is reconstructed by the image computer 17 from the measurement data acquired in such a manner. The administration of the measurement data, the image data and the control programs takes place via the system computer 20. Based on a specification with control programs, the sequence controller 18 monitors the generation of the respective desired pulse sequences and the corresponding scanning of k-space (Paragraph [0018] Line 13-23). In FIG. 4, after the end of a previous acquisition, inversion recovery (IR) pulses are radiated, and thereafter another series of data acquisitions of slices S1-1 through S1-6 (in this example) takes place. Prior to each acquisition, a fat saturation (FatSat) pulse is radiated that has the purpose of  “wherein the control circuitry executes the pulse sequence to acquire data required for reconstructing a single two-dimensional slice in two-dimensional data acquisition or for reconstructing a single three-dimensional volume in three-dimensional data acquisition, the preparation pulse is applied to a beginning of each of the second segments, so that the preparation pulse is applied multiple times per slice or volume, wherein the preparation pulse is a fat saturation pulse, and the three-dimensional data acquisition is not multi-slice data acquisition in which data acquisition is sequentially performed to multiple slices, but volume data acquisition in which data acquisition is performed to a single volume by applying encoding pulses in three axial directions” and also in combination with all other elements in claim 7 distinguish the present invention from the prior art references. 

Claims 10-11 are allowed by virtue of their dependence from claim 7. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866